Appeal from an order of Supreme Court, Niagara County (Fricano, J.), entered July 10, 2001, which, inter alia, granted that part of the motion of defendants for partial summary judgment seeking dismissal of the first cause of action alleging wrongful termination.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted that part of defendants’ motion for partial summary judgment seeking dismissal of the first cause of action alleging wrongful termination. Defendants met their initial burden by establishing that plaintiff was an at-will employee. “In New York, ‘[ajbsent an agreement establishing a fixed duration, an employment relationship is presumed to be a hiring at will, terminable at any time by either party’ ” (Rooney v Tyson, 91 NY2d 685, 689). In opposition, plaintiff failed to submit evidentiary proof in admissible form to support his assertion that it was his understanding when he was hired that his employment would be terminated only for just cause (cf. Weiner v McGraw-Hill, Inc., 57 *887NY2d 458, 465-466). Thus, plaintiff failed to raise an issue of fact with respect to the presumption that he was an at-will employee.
We further reject the contention of plaintiff that defendants’ motion was premature and that the court should have afforded him the opportunity to conduct further discovery. Plaintiff’s speculation that “further discovery would yield factual issues precluding summary judgment is insufficient to defeat defendants’ motion” (Armatys v Edwards, 229 AD2d 906, 907; see CPLR 3212 [f]). We have considered plaintiff’s remaining contentions and conclude that they are without merit. Present — Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.